    Case 21-03007-sgj Doc 9 Filed 03/12/21                  Entered 03/12/21 20:45:42              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                        )
In re:                                  )
                                        )                                   Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,      )
                                        )                                   Case No. 19-34054 (SGJ)
                  Debtor.               )
                                        )
                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.       )
                                        )
                  Plaintiff,            )
vs.                                     )                                   Adv. Pro. No. 21-03007 (SGJ)
                                        )
HCRE PARTNERS, LLC (n/k/a NEXPOINT REAL )
ESTATE PARTNERS, LLC,)                  )
                                        )
                  Defendant.            )
                                        )

                                      CERTIFICATE OF SERVICE

     I, Elliser Silla, depose and say that I am employed by Kurtzman Carson Consultants LLC
(“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 11, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Stipulation and Proposed Scheduling Order [Docket No. 8]


Dated: March 12, 2021
                                                          /s/ Elliser Silla
                                                          Elliser Silla
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03007-sgj Doc 9 Filed 03/12/21   Entered 03/12/21 20:45:42   Page 2 of 5



                             EXHIBIT A
            Case 21-03007-sgj Doc 9 Filed 03/12/21                        Entered 03/12/21 20:45:42                 Page 3 of 5
                                                                   Exhibit A
                                                                Affected Parties
                                                            Served via Electronic Mail


               Description                         CreditorName                  CreditorNoticeName                       Email
Financial Advisor to Official Committee of
Unsecured Creditors                        FTI Consulting                Daniel H O'Brien                 Daniel.H.O'Brien@fticonsulting.com
Financial Advisor to Official Committee of
Unsecured Creditors                        FTI Consulting                Earnestiena Cheng                Earnestiena.Cheng@fticonsulting.com
                                                                         Melissa S. Hayward, Zachery Z.   MHayward@HaywardFirm.com;
Counsel for the Debtor                  Hayward & Associates PLLC        Annable                          ZAnnable@HaywardFirm.com
                                                                                                          mclemente@sidley.com;
                                                                         Matthew Clemente, Alyssa         alyssa.russell@sidley.com;
Counsel to Official Committee of                                         Russell, Elliot A. Bromagen,     ebromagen@sidley.com;
Unsecured Creditors                     Sidley Austin LLP                Dennis M. Twomey                 dtwomey@sidley.com
                                                                                                          preid@sidley.com;
                                                                         Penny P. Reid, Paige Holden      pmontgomery@sidley.com;
Counsel to Official Committee of                                         Montgomery, Juliana Hoffman,     jhoffman@sidley.com;
Unsecured Creditors                     Sidley Austin LLP                Chandler M. Rognes               crognes@sidley.com
Counsel for HCRE Partners, LLC (n/k/a   Wick Phillips Gould & Martin,    Jason M. Rudd. Lauren K.         jason.rudd@wickphillips.com;
NexPoint Real Estate Partners, LLC)     LLP                              Drawhorn                         lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 21-03007-sgj Doc 9 Filed 03/12/21   Entered 03/12/21 20:45:42   Page 4 of 5



                             EXHIBIT B
                            Case 21-03007-sgj Doc 9 Filed 03/12/21             Entered 03/12/21 20:45:42       Page 5 of 5
                                                                         Exhibit B
                                                                      Affected Parties
                                                                 Served via First Class Mail

                Description                    CreditorName                  CreditorNoticeName            Address1           City   State    Zip
        Counsel for HCRE Partners,
        LLC (n/k/a NexPoint Real                                          Jason M. Rudd. Lauren K.   3131 McKinney Avenue,
        Estate Partners, LLC)        Wick Phillips Gould & Martin, LLP    Drawhorn                   Suite 100               Dallas TX       75204




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
